DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
	Applicant’s response filed April 12, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 5-24 are currently pending.  Claims 5-24 are currently amended.  Previously withdrawn claim 6 has been appropriately renumbered as claim 7, thus claim 7 is withdrawn 

Claim Objections - Withdrawn
RE: Rejection of previously presented Claims 5 and 7-23 because of informalities:  
As to the previous duplication of claim number 5, the amendment submitted 4/12/2021 has corrected the claim numbering.  The claims are now properly numbered as claims 5-24.
As to the previously recited phrase “agitating a centrifuge”, Applicant has amended claims 5 and 13 to recite the phrase “the centrifuge bowl”, thus obviating the previous objection.
Further regarding the previously recited acronyms/abbreviations M199, M199E, PBS and DPBS, Applicant’s amendment to claim 10, submitted 4/12/2021, obviates the previous rejection, therefore the rejection is withdrawn.


Regarding previously presented claim 16 (now claim 17), Applicant’s amendment to claim 17 obviates the previous rejection, therefore the objection is withdrawn.


Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


RE: Regarding the rejection of previously presented Claims 5 and 7-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Regarding claim 5 and previously presented claim 12 (now claim 13) the claims have been amended to recite the phrase “a centrifuge bowl” thus obviating the previous rejection.
Regarding previously presented Claims 15-16 (now claims 16 and 17), Applicant’s amendment to claims 16 and 17 obviates the previous rejection, therefore the rejection is withdrawn.
Regarding previously presented Claim 17 (now claim 18), Applicant’s amendment to claim 18 obviates the previous rejection, therefore the rejection is withdrawn.

Regarding previously presented Claim 21 (now claim 22), Applicant’s amendment to claim 22 obviates the previous rejection, therefore the rejection is withdrawn.
Regarding previously presented Claim 22 (now claim 23), Applicant’s amendment to claim 23 obviates the previous rejection, therefore the rejection is withdrawn.
Regarding previously presented Claim 23 (now claim 24), Applicant’s amendment to claim 24 obviates the previous rejection, therefore the rejection is withdrawn.
	Further, as to claims 5 and 13 (previously presented claim 12), Applicant’s amendment submitted 4/12/2021 has amended claims 5 and 13 to clarify that the digested material that is removed from the centrifuge bowl and subsequently filtered forms a filtered digested material, thus the recited “digested material” includes all the elements of enzymatically digested adipose tissue, that is, the digested material includes fibrous tissue, residual enzyme and a plurality of cells.  Thus, it is considered that the filtered digested material that is in the centrifuge bowl after filtration has had some portion of fibrous tissue removed.
	Therefore, in view of Applicant’s amendments to claims 5 and 13, and in view of the broadest reasonable interpretation, the phrases “disposing the filtered digested material in the centrifuge bowl” (claim 5) and “disposing the filtered digested material back in the centrifuge bowl” (claim 13), are interpreted to mean the filtered digested 
	Additionally, in view of Applicant’s amendments to claims 5 and 13, and in view of the broadest reasonable interpretation regarding claims 5 and 13, the phrases “separating a plurality of cells from the filtered digested material in the centrifuge bowl” (claim 5) and “separating a plurality of endothelial cells from the filtered digested material in the centrifuge bowl” (claim 13), are interpreted to mean that a plurality of cells are separated from the adipose tissue that has been digested in the centrifuge bowl and subsequently filtered.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

RE: Rejection of Claims 8, 9 and 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form:
As to previously recited claims 8, 9 and 14 (now claims 9, 10 and 15, respectively), Applicant’s amendment to claims 9, 10 and 15 obviates the previous rejection, therefore the rejection is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 

Claims 5 and 7-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al., (WO 2007/009036, published January 18, 2007; IDS 1/6/2021) (“Williams”).
It is noted, as set forth above, Applicant’s amendment submitted April 12, 2021 has corrected the claim numbering, thus previously presented claims 5 and 7-23 have been correctly re-numbered to claims 5 and 7-24.
The rejection has been updated in view of Applicant’s claim amendments.

Williams is directed to mammalian tissue engineering systems for the manufacture of tissue implants and grafts using fat-derived mesenchymal cells (i.e. adipose derived stem cells) that are applied to scaffolds by sustained pressure sodding (paragraph [0003]).
Regarding claim 5, Williams teaches the use of automated apparatus and methods for preparing the tissue grafts in an operating room setting. The automated apparatus includes media and tissue dissociating chemicals (collagenase, paragraphs [0047] and [0089]), filters, a cell separator and a biochamber that supports a graft substrate (Abstract and Fig. 1). The cell separator (40) can be a centrifuge (Figs. 1 and 6; paragraphs [0055], [0077], [0089] and [0092]).
Williams (Figs. 1 and 6; paragraph [0092]) specifically teaches the cell separation steps include: 
adipose tissue digestion using the centrifuge which is temperature controlled at about 37° C and provides a low speed mixing action. The agitation takes place for an amount of time to ensure adequate digestion (i.e. a predetermined time period to allow for the digestion of the adipose tissue by the collagenase to form a digested material). Williams teaches the centrifuge comprises a centrifuge bowl (paragraph [0092] and Fig. 14); 
 centrifugation - the centrifuge separates the adipose tissue into its constituent materials; 
the separated contents are pumped into a thin, transparent tube where an optical sensor (Fig. 6) detects the location and volume of endothelial cells; 
unwanted materials are directed to a waste reservoir, and a specific volume of endothelial cells is returned to the centrifuge. 
a 6:1 mixture of M199E and serum is pumped into the centrifuge. 
the centrifuge suspends the separated cells in the mixture by a low speed mixing action. 
the cell suspension is then pumped from the centrifuge through a 30-micron filter and directed to the graft sodding unit or the cell collection unit for collection into a syringe. 
	Thus, Williams’ step (1) reads on “agitating a centrifuge bowl comprising adipose tissue and collagenase for a predetermined time period to allow for the digestion of the adipose tissue by the collagenase to form a digested material, thus meeting the limitation of claim 5.
	Williams’ step (4) reads on “removing the digested material from the centrifuge bowl”, thus meeting the limitation of claim 5.
filtering the removed digested material by removing a plurality of fibrous tissue via a first filter to form a filtered digested material”, it is noted that Williams teaches the centrifugation fractionates the digested adipose tissue.  Williams teaches cells having the desired fraction are processed through filter #48 (see Fig. 1) and are initially sent to the waste reservoir #30 (see Fig. 1) to allow the growth factors to be removed (paragraph [0056]).  Given that Williams further teaches the cells are sent back to the centrifuge for mixing with the M199 medium and serum and further processed through the 30-micron filter, the initial processing of the cells through filter #48 to the waste reservoir is considered to read on “via a first filter”.  
	It is noted that Williams does not specifically teach filtering removes a plurality of fibrous tissue.  However, it would have been obvious to one of ordinary skill in the art that passing the digested tissues through a 30-micron filter would result in removing fibrous tissue given the cell suspension is pumped through a filter having pores of 30-microns.  It is reasonable to consider the filter would remove/retain any digested tissue that is larger than 30-microns, including a plurality of fibrous tissue that would be unable to pass through the 30-micron pores. Retention/separation of digested material larger than 30-microns would be predictable to the ordinary skilled artisan, thus meeting the limitation of claim 5.
	As to the limitation “disposing the filtered digested material in the centrifuge bowl”, it is noted as set forth above, this limitation is interpreted to mean digested material that has previously been in the centrifuge bowl and subjected to filtering is discarded or placed elsewhere in the process.  It is noted that Williams’ Figs. 1 and 6 illustrate the filtered digested material can proceed (be disposed) to the biochamber (Fig. 1, #70) for graft sodding, or sent to the cell collection unit.  Williams at paragraphs 
	As to the limitation “separating a plurality of cells from the filtered digested material in the centrifuge bowl”, it is noted as set forth above, this limitation is interpreted to mean that a plurality of cells are separated from the adipose tissue that has been digested in the centrifuge bowl and subsequently filtered.  Williams teaches the digested adipose tissue comprising cells having the desired fraction are processed through filter #48 (see Fig. 1) and are initially sent to the waste reservoir #30 (see Fig. 1) to allow the growth factors to be removed (paragraph [0056]).  Given that Williams further teaches the filtered, digested material comprising cells is sent back to the centrifuge for mixing with the M199 medium and serum, Williams’ teaching reads on “separating a plurality of cells from the filtered digested material in the centrifuge bowl”, thus meeting the limitation of claim 5.
	As to the limitation directed at “collecting the plurality of cells”, Williams (paragraph [0092] and Fig. 6)) teaches a specific volume of endothelial cells is returned to the centrifuge (i.e. collecting the plurality of cells) and a 6:1 mixture of M199E and serum is pumped into the centrifuge to suspend the cells.  Williams also teaches the cell suspension can be directed to the cell collection unit for collection into a syringe, or collected on the graft substrate, thus meeting the limitation of claim 5.
	Regarding claim 6, Williams teaches the obtained cell suspension includes a variety of cells such as stromal cells, fat-derived mesenchymal cells (i.e. adipose-derived 
	Regarding claim 8, Williams teaches a specific volume of endothelial cells is returned to the centrifuge and a 6:1 mixture of M199E and serum is pumped into the centrifuge to suspend the cells, which reads on “disposing a first mixture into the centrifuge to create a suspension comprising the plurality of cells collected”.  The cell suspension is then pumped from the centrifuge through the 30-micron filter and directed to the graft sodding unit or to the cell collection unit for collection into a syringe.  Given, as set forth above regarding claim 5, that Williams teaches an initial processing of the digested adipose tissue through filter #48 prior to sending the cells back to the centrifuge for suspension in a 6:1 mixture of M199E and serum, Williams’ step of returning the cells to the centrifuge, mixing with medium and thereafter pumping through the 30-micron filter (filter #48) a second time reads on “filtering the suspension via a second filter”. 
	Regarding claim 9 and the limitation “wherein the graft is formed by a method comprising pressure sodding a graft substrate by applying sustained low magnitude pressure to the suspension as the suspension flows across the graft substrate to form a graft”, it is noted Williams (paragraph [0056]) teaches cell grafting onto the graft material (i.e. graft substrate) wherein the cell suspension material is circulated through the flow loop to provide sustained low magnitude pressure sodding.  The pressure sodding may take 5 minutes to about 24 hours. Williams (paragraph [0057]) teaches the application of sustained low-pressure gradient of 10-100 mmHg may be used over a 
	Further regarding claim 9 and the limitation “circulating a second mixture over the pressure sodded graft substrate”, it is first noted that claim 8 recites “a first mixture”.  As set forth above regarding claim 8, Williams’ teaching of the mixture of M199 and serum reads on “a first mixture”.  As to the limitation directed at circulating a second mixture over the pressure sodded graft substrate, it is noted that Williams (paragraph [0093]) teaches the cell suspension recirculates through the graft until sodding is complete. This recirculated mixture is considered to read on “circulating a second mixture over the pressure sodded graft substrate”, thus meeting the limitation of claim 9.  
	Further regarding claim 9 and the limitation, “harvesting the graft, wherein the second mixture is circulated over the pressure sodded graft substrate until the graft is harvested”, it is noted that Williams teaches the cell suspension recirculates through the graft substrate until sodding is complete (i.e. the second mixture is circulated over the pressure sodded graft substrate) (paragraph [0093]) and once the sodding operation is completed visual or auditory indications are provided to the user and the user is prompted to remove the sodded graft (i.e. harvesting the graft) (paragraph [0095]).  
	Regarding claim 10, Williams (paragraph [0091]) teaches that in preparing the graft for sodding the scaffold (i.e. graft substrate) is pre-treated by recirculating media through the graft chamber, wherein the media include M199, M199E, PBS, Saline, or Di-Cation Free DPBS, thus meeting the limitation of claim 10.
	Regarding claim 11, Williams (paragraph [0037]) teaches the graft substrate materials include skin, cartilage, bone, bone marrow, tendon, ligament, gastrointestinal tract, genitourinary tracts, liver, pancreas, kidney, adrenal gland, mucosal epithelium, and nerve grafts, thus meeting the limitation of claim 11.
Regarding claim 12 and the limitation directed to the concentration of cells being at least 200,000 cells, it is noted that Williams (paragraph [0075]) teaches a cell concentration ranging from 120,000 to 2,000,000 cells/cm2 (claimed range overlaps the prior art range) thus meeting the limitation of claim 12.    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 14, and the limitation “wherein a portion of the digested material is disposed in a pristine waste bag subsequent to filtering through the first filter”, it is noted Williams’ embodiment at paragraph [0092] does not further teach disposing a portion of the digested material in a pristine waste bag subsequent to filtering through the first filter.  However, Williams’ Fig. 1 illustrates an embodiment of the invention that employs a disposable bag #100, wherein the bag includes a waste reservoir #30 (paragraph [0047]). Williams (paragraphs [0003] and [0020]) teaches pristine), closed system.  Williams at paragraphs [0056] and [0092] teach the filtered digested material can initially be sent to the waste reservoir #30 to allow growth factors to be removed. Thus, in the embodiment employing the disposable bag #100 that includes a waste reservoir #30, the digested material is considered to be disposed in a waste bag subsequent to filtering through the first filter.  Williams teaches the automated system is a sterile, closed system, Thus, Williams’ teaching encompasses disposing a portion of the digested material in a pristine waste bag subsequent to filtering through the first filter.  Thus, Williams does render obvious disposing a portion of the digested material in a pristine waste bag subsequent to filtering through the first filter, that is, Williams teaches the limitations required by the current claims and as all limitations are found in one reference it is held that disposing a portion of the digested material in a pristine waste bag subsequent to filtering through the first filter is within the scope of the teachings of Williams, and thus renders the invention of claim 14 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to dispose a portion of the digested material in a pristine waste bag subsequent to filtering through the first filter.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Williams.
	Regarding claim 15, as set forth immediately above, Williams renders obvious disposing a portion of the digested material into a pristine waste bag subsequent to filtering through the first filter.  Williams teaches sending the cells back to the centrifuge for further suspension in a 6:1 mixture of M199E and serum (paragraph [0092]), thus Williams has established it was well-known to return cells to the centrifuge bowl in 
	Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the cell concentration with a reasonable expectation for successfully forming a cell suspension for sodding the graft material; thus meeting the limitation of claim 15.
Regarding claim 13, it is noted, as set forth above regarding claim 5, Williams renders obvious the following steps
-agitating a centrifuge bowl comprising adipose tissue and collagenase for a predetermined time period to allow for the digestion of the adipose tissue by the collagenase to form a digested material; 
-removing the digested material from the centrifuge bowl; 
-filtering the digested material by removing a plurality of fibrous tissue via a first Page 3 of 6Appl. No: 14/868,266 Amdt. dated October 6, 2020filter to form a filtered digested material; and
-disposing the filtered digested material back in the centrifuge bowl.
	Further regarding claim 13, step (e) and the limitation “separating a plurality of endothelial cells from the filtered digested material in the centrifuge bowl”, Williams teaches the digested adipose tissue comprising cells having the desired fraction (endothelial cells) are processed through filter #48 (see Fig. 1) and are initially sent to the waste reservoir #30 (see Fig. 1) to allow the growth factors to be removed (paragraph [0056]).  Given that Williams further teaches the filtered, digested material separating a plurality of endothelial cells from the filtered digested material in the centrifuge bowl”, thus meeting the limitation of claim 13.
	Further regarding claim 13, step (f), as set forth above regarding claim 8, Williams renders obvious disposing a first mixture into the centrifuge to create a suspension comprising the plurality of endothelial cells.
	Further regarding claim 13, step (g), as set forth above regarding claim 8, Williams renders obvious filtering via a second filter.
	Further regarding claim 13, steps (h)-(j), as set forth above regarding claim 8, Williams renders obvious the following steps:
	-pressure sodding a graft scaffold by applying s sustained low magnitude pressure to a graft scaffold in a graft chamber to form a graft; 		
	-circulating a second mixture over the pressure sodded graft scaffold; and 
	-harvesting the graft, wherein the second mixture is circulated over the pressure sodded graft scaffold until the graft is harvested.
	Regarding claims 16 and 17, as set forth above regarding claim 8, Williams’ embodiment at paragraph [0092] exemplifies a 6:1 mixture of M199E medium and serum is pumped into the centrifuge to suspend the cells.  The mixture of medium and serum is considered to read on the first mixture. Although Williams’ embodiment at paragraph [0092] exemplifies M199E and serum, it does not further exemplify M199 medium and serum as recited in claim 16.  However, Williams (paragraph [0091]) teaches that in preparing the graft for sodding the scaffold is pre-treated by recirculating media through the graft chamber, wherein the media include M199, M199E, PBS, prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute M199 as the medium for the predictable result of successfully resuspending the cells in the centrifuge bowl, thus meeting the limitation of claims 16 and 17. Williams has shown that M199 is an effective medium for use in the method disclosed by Williams; thus one would have had a reasonable expectation of successfully substituting M199 medium. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
	Further regarding claim 17, Williams teaches the mixture of M199 medium and serum at a ratio of 6:1, thus meeting the limitation of claim 17.
	Regarding claim 18, as set forth above regarding claim 8, Williams’ embodiment at paragraph [0092] exemplifies a 6:1 mixture of M199E medium and serum which is pumped into the centrifuge to suspend the cells.  The mixture of medium and serum is considered to read on the first mixture and Williams teaches serum and M199E medium, thus meeting the limitation of claim 18.
	Regarding claim 19, it is noted that the embodiment of Williams disclosed at paragraph [0092] teaches that after centrifugation the plurality of endothelial cells are pumped (disposed) into a thin, transparent tube where an optical sensor detects the location and volume of the plurality of endothelial cells, thus meeting the limitation of claim 19. 
	Regarding claim 20, as set forth above regarding claim 15, Williams (paragraph [0092]) teaches a specific volume of endothelial cells is sent back (i.e. 
Regarding claim 21, Williams’ embodiment at paragraph [0092] exemplifies filtering the digested adipose tissue using a 30-micron (30 µm) filter.  This embodiment of Williams does not further teach the filtering removes material greater than 100 µm.  However, Williams’ claims 45 and 82 teach the filter can exclude particles greater than about 100 microns.  Thus, Williams does render obvious filtering removes material greater than 100 µm, as required of claim 21, that is, Williams teaches the limitations required by the current claims and as all limitations are found in one reference it is held that filtering to remove material greater than 100 µm is within the scope of the teachings of Williams, and thus renders the invention of claim 21 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to perform filtering to remove material greater than 100 µm.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Williams.
	Regarding claim 22, as set forth above regarding claim 8, Williams renders obvious filtering via a second filter. As to the removal of material greater than 30 µm, Williams (paragraph [0092]) teaches the filter is a 30-micron (30 µm) filter. Therefore only material less than 30 µm would pass through the pores of the filter and remove material greater than 30 µm, thus meeting the limitation of claim 22.
Regarding claim 23, as to the limitation directed at purging a plurality of epithelial cells after sodding the graft scaffold, it is noted that Williams does not further 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to remove non-endothelial cells, including epithelial cells, from the sodded graft.
The person of ordinary skill in the art would have been motivated to modify the method of Williams to remove non-endothelial cells, including epithelial cells for the predictable result of successfully preparing a vascular graft that is non-thrombogenic, thus meeting the limitation of claim 23.
The skilled artisan would have had a reasonable expectation of success in purging non-endothlial cells, e.g. epithelial cells, from the seeded graft in order to provide a graft that is non-thrombogenic and having reduced susceptibility to failure.
Regarding claim 24 and the limitation “wherein the second mixture comprises M199 and serum”, it is first noted as discussed above regarding claim 9, Williams renders obvious circulating a second mixture over the pressure sodded graft substrate.  As to the second mixture comprising M199 and serum, it is noted that Williams (paragraph [0093]) teaches the cell suspension recirculates through the graft until sodding is complete.  It is further noted, as set forth above regarding claim 16, Williams renders obvious suspending the cells in M199 medium and serum (paragraph [0091]).  Therefore, the teaching of Williams encompasses a second mixture comprising M199 

Response to Amendment/Arguments
	Applicant has traversed the rejection of record on the grounds that the cited reference to Williams et al. (WO 2007/009036, published January 18, 2007) is not available as prior art since the instant application claims the benefit of priority to USSN 11/789,188 (filed April 23, 2007) and USSN 11/314,281 (filed December 22, 2005), as discussed at Applicant’s Remarks (page 8).
	Applicant’s remarks have been fully considered, but are not found persuasive since USSN 11/314,281 (filed December 22, 2005) does not provide adequate support for the recited limitations regarding the claimed method requiring agitating a centrifuge bowl comprising adipose tissue and collagenase.  USSN 11/314,281 does not disclose agitating, oscillating, shaking or vibrating of a centrifuge bowl.  The only reference to centrifugation in USSN 11/314, 281 is set forth at paragraphs [0029] and [0044]). Paragraph [0029] recites the following:
“In a preferred embodiment, the suspension or slurry is prepared by harvesting adipose tissue via, for example, a liposuction technique, then mincing the tissue and subjecting the minced tissue to various enzymes, centrifugation, and resuspension to prepare an adipose-derived MVEC suspension.”

Paragraph [0044] recites the following:
“The controlled, sustained differential pressure gradient across the permeable scaffold material may be created by any suitable configuration, including, but not limited to, gear pumps, peristaltic pumps, diaphragm pumps, centrifugal pumps, and passive pressure heads created by a column of fluid, so long as the pressure is sufficiently sustained and at a magnitude sufficient to achieve the advantages of the invention.”

It is noted the subject matter claimed in instant claims 5-24 is supported by USSN 11/789,188, filed April 23, 2007.  Therefore the effective filing date of the subject matter claimed in claims 5-24 is April 23, 2007 (the filing date of USSN 11/789,188).  Therefore, the cited reference to Williams et al. (WO 2007/009036, published January 18, 2007) is valid as a reference against the present application.

Conclusion
	No claim is allowed.  No claim is free of the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

									/EVELYN Y PYLA/                                                                                                                Examiner, Art Unit 1633                                                                                        /SCOTT LONG/Primary Examiner, Art Unit 1633